DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

1.	Claim 1 is pending and under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a host cell comprising a recombinant nucleic acid coding for vitamin K epoxide reductase (VKOR) comprising the amino acid sequence of SEQ ID NO: 10 and a recombinant nucleic acid coding for a vitamin K dependent protein; does not reasonably provide enablement for any host cell comprising any nucleotide sequence of any amino acid sequence and structure encoding any VKOR  or functionally active derivative thereof and a recombinant nucleic acid coding for a vitamin K dependent protein as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The nature and breadth of the claims encompass any host cell comprising any nucleotide sequence of any amino acid sequence and structure encoding any VKOR or functionally active derivative thereof and a recombinant nucleic acid coding for a vitamin K dependent protein or functionally active derivative thereof, wherein both the recombinant VKOR and the recombinant Vitamin K dependent protein are expressed in said host cell.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed for the claimed nucleotide sequence of any amino acid sequence and structure encoding any VKOR  or functionally active derivative thereof and a recombinant nucleic acid coding for a vitamin K dependent protein which is not guidance for making and/or using the claimed invention.
The specification provides guidance, prediction, and working examples for an isolated host a host cell comprising a recombinant nucleic acid coding for vitamin K epoxide reductase (VKOR) comprising the amino acid sequence of SEQ ID NO: 10 and a recombinant nucleic acid coding for a vitamin K dependent protein.  However, the specification does not provide guidance, prediction, and working examples for making and/or using the full scope of the invention as claimed.  
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for any nucleotide sequence of any amino acid sequence and structure encoding any VKOR or functionally active derivative thereof, transforming any host cell with the nucleotide sequence and any recombinant nucleic acid encoding for a vitamin K dependent protein or functionally active derivative thereof, and determining whether the host cell produces vitamin K dependent protein and increases carboxylation of vitamin K dependent protein.  General teaching regarding screening and searching for the claimed invention such as using VKOR activity assays is not guidance for making the claimed invention.
	Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.



	Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

6.	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 5643758 (07/01/1997; PTO 892) in view of Accession Q9BQB6 (01-JUN-2001; IDS filed 05/05/2022) and Webb et al. (J Immunol. 2002 Sep 1;169(5):2580-6; IDS filed 05/05/2022).

US Patent 5643758 teach expression vectors, prokaryotic host cells such as E. coli and eukaryotic host cells such as yeast, and methods for making, expressing, isolating, and purifying any protein fused to the E.coli maltose binding protein (MBP) using the said expression vectors, prokaryotic and eukaryotic host cells such as yeast; and that these methods and products are useful for purifying virtually any hybrid polypeptide molecule employing recombinant techniques (see claims and entire publication of US Patent 5,643,758 especially Examples I, II, and IV).  The teachings of US Patent 5643758 differ from the claims in the that host cell does not comprise nucleic acids encoding a vitamin K epoxide reductase and Vitamin K dependent protein.

Accession Q9BQB6 teaches the Vitamin K epoxide reductase from human comprising an amino acid sequence that is 100% identical to SEQ ID NO: 10 of the instant application and encoding nucleic acid (see attached alignment).

	Webb et al. teach the Vitamin K-Dependent Protein S which contains multiple domains, including an N-terminal gamm-carboxy glutamic acid (Gla)-rich domain, which binds Ca2+ and is responsible for the interaction with negatively charged phospholipids, a thrombin sensitive region, four epidermal growth factor (EGF)-like domains, and two laminin G-type domains (see entire publication especially pages 2580-3).  

Therefore, it would have been obvious to one of ordinary skill in the art to transform the host cell taught by US Patent 5643758 with recombinant nucleic acids encoding the Vitamin K epoxide reductase taught by Accession Q9BQB6 and Vitamin K-Dependent Protein S taught by Webb et al.   One of ordinary skill in the art would have been motivated to do this in order to obtain a host cell that can produce both Vitamin K epoxide reductase and Vitamin K-Dependent Protein S which can be isolated and purified.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because molecular biology techniques for making transforming host cells are well known in the art as evidence by the reference teachings.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-11, 15, and 16 of U.S. Patent No. 9441208 (IDS filed 05/05/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and the specification of the patent teach a host cell that contains and expresses a recombinant nucleic acid comprising a nucleic acid encoding vitamin K epoxide reductase (VKOR) comprising the amino acid sequence of SEQ ID NO:10 and a recombinant nucleic acid encoding a vitamin K dependent protein.  Thus, the reference teachings anticipate the claimed invention.


9.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8603823 (IDS filed 05/05/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and the specification teach an isolated host cell comprising a recombinant nucleic acid coding for a functional vitamin K epoxide reductase (VKOR) and a recombinant nucleic acid coding for a vitamin K dependent protein, wherein both the recombinant VKOR and the recombinant Vitamin K dependent protein are expressed in said host cell.  Thus, the reference teachings anticipate the claimed invention.


10.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7645602 (IDS filed 05/05/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and the specification teach an isolated host cell comprising a recombinant nucleic acid coding for a functional vitamin K epoxide reductase (VKOR) and a recombinant nucleic acid coding for a vitamin K dependent protein, wherein both the recombinant VKOR and the recombinant Vitamin K dependent protein are expressed in said host cell.  Thus, the reference teachings anticipate the claimed invention.


11.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7687233 (IDS filed 05/05/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and specification teach a method of making a vitamin K dependent protein which comprises culturing a host cell that expresses a nucleic acid encoding a vitamin K dependent protein in the presence of vitamin K and produces a vitamin K dependent protein, and then harvesting the vitamin K dependent protein from the culture, the host cell containing and expressing a heterologous nucleic acid encoding vitamin K dependent carboxylase, and the host cell further containing and expressing a heterologous nucleic acid encoding vitamin K epoxide reductase (VKOR) and producing VKOR as described herein.   Thus, the reference teachings anticipate the claimed invention.


12.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7524665 (IDS filed 05/05/2022) .  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and specification teach a method of making a vitamin K dependent protein which comprises culturing a host cell that expresses a nucleic acid encoding a vitamin K dependent protein in the presence of vitamin K and produces a vitamin K dependent protein, and then harvesting the vitamin K dependent protein from the culture, the host cell containing and expressing a heterologous nucleic acid encoding vitamin K dependent carboxylase, and the host cell further containing and expressing a heterologous nucleic acid encoding vitamin K epoxide reductase (VKOR) and producing VKOR.   Thus, the reference teachings anticipate the claimed invention.


13.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9828588 (IDS filed 05/05/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. The claims and specification of the patent teach and/or suggest a host cell comprising a recombinant nucleic acid coding for a vitamin K epoxide reductase (VKOR) or a functionally active derivative thereof, and a recombinant nucleic acid coding for a vitamin K dependent protein or a functionally active derivative thereof, wherein both the recombinant VKOR and the recombinant Vitamin K dependent protein are expressed in said host cell.  Thus, the teachings anticipate the claimed invention.


14.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 7482141 (IDS filed 05/05/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and specification of the patent teach and/or suggest host cell comprising a recombinant nucleic acid coding for a vitamin K epoxide reductase (VKOR) or a functionally active derivative thereof, and a recombinant nucleic acid coding for a vitamin K dependent protein or a functionally active derivative thereof, wherein both the recombinant VKOR and the recombinant Vitamin K dependent protein are expressed in said host cell.


15.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-15 of U.S. Patent No. 8097410 (IDS filed 05/05/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or specification of the patent teach and/or suggest host cell comprising a recombinant nucleic acid coding for a vitamin K epoxide reductase (VKOR) or a functionally active derivative thereof, and a recombinant nucleic acid coding for a vitamin K dependent protein or a functionally active derivative thereof, wherein both the recombinant VKOR and the recombinant Vitamin K dependent protein are expressed in said host cell.


16.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14 and 15 of U.S. Patent No. 7858318 (IDS filed 05/05/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or specification of the patent teach and/or suggest host cell comprising a recombinant nucleic acid coding for a vitamin K epoxide reductase (VKOR) or a functionally active derivative thereof, and a recombinant nucleic acid coding for a vitamin K dependent protein or a functionally active derivative thereof, wherein both the recombinant VKOR and the recombinant Vitamin K dependent protein are expressed in said host cell.


17.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8426128 (IDS filed 05/05/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or specification of the patent teach and/or suggest host cell comprising a recombinant nucleic acid coding for a vitamin K epoxide reductase (VKOR) or a functionally active derivative thereof, and a recombinant nucleic acid coding for a vitamin K dependent protein or a functionally active derivative thereof, wherein both the recombinant VKOR and the recombinant Vitamin K dependent protein are expressed in said host cell.


18.	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 16951320  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or specification of the copending applications teach and/or suggest a host cell comprising a recombinant nucleic acid coding for a vitamin K epoxide reductase (VKOR) or a functionally active derivative thereof, and a recombinant nucleic acid coding for a vitamin K dependent protein or a functionally active derivative thereof, wherein both the recombinant VKOR and the recombinant Vitamin K dependent protein are expressed in said host cell.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


19.	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 17377978.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or specification of the copending applications teach and/or suggest a host cell comprising a recombinant nucleic acid coding for a vitamin K epoxide reductase (VKOR) or a functionally active derivative thereof, and a recombinant nucleic acid coding for a vitamin K dependent protein or a functionally active derivative thereof, wherein both the recombinant VKOR and the recombinant Vitamin K dependent protein are expressed in said host cell.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

20.	No claim is allowed.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652